                                                                                     CLERK'S OFFICE U
                                                                                            AT ROAN .S. DIST. COU!i
                                                                                                 Fll~KE,VA

                                                                                           MAR 07·2019
                         IN THE UNITED STATES DISTRICT COURT
                                                                                          JULIA~C.
                                                                                        BY:      LE
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                                                                                               1
                                                                                               I



                                  DANVILLE DIVISION                                         ' -PUTY CLERK        i




UNITED STATES OF AME~CA                              )      SEALED
                                                     )
v.                                                   )      Criminal No. 4:19-CR-Q (o
                                                     )
JOHN DOUGLAS DOR                                     )

                                      MOTION TO SEAL

        Comes now the United States of America through its attorney and requests that the above

indictment be sealed.

        1. The government states that the disclosure of the above indictment would jeopardize the

investigation and capture of the defendant. ·

        2. The government requests that the indictment be sealed for 30 days or until the arrest of

defendant, whichever is sooner.

                                                     Respectfully submitted,

                                                     THOMAS T. CULLEN
                                                     United States Attorney


Date: March 7, 2019

                                                     Assistant United States Attorney
                                                     VA State Bar No. 42584




     Case 4:19-cr-00006-JLK Document 1 Filed 03/07/19 Page 1 of 1 Pageid#: 1
